DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 line 3 the limitation “the same shape each other” should be revised to read “the same shape as each other”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the light source" in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination this limitation will be interpreted as the light source section. Claim 1 and all claims dependent therefrom are rejected as being indefinite.
Claim 6 recites the limitation “the emitting section” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination this limitation will be interpreted as “the light source section. Claim 6 and all claims dependent therefrom are rejected as being indefinite.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: optical component in claims 1, 14 and 15.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (WO/2014/093085).
Regarding Claim 1, Cheng teaches an image display apparatus (Figure 1A), comprising:
a light source section (Figure 1A; Light Sources 140, 150 and 160); and
one or more optical components (Figure 1A; Lenses 171, Fly Eye Array 172, First Major Surface 173, Substrate 174, Second Major Surface 175 and Reflector 176) that include an optical surface (Figure 1A; Curved Surface of Lenses 171) for dividing light emitted from the light source (Figure 1A; Light Sources 140, 150 and 160) into a plurality of light beams to be converged (see Figure 1A) and a reflective surface (Figure 1A; Reflector 176) for reflecting the plurality of light beams converged by the optical surface (Figure 1A; Curved Surface of Lenses 171), and emit the plurality of light beams reflected by the reflective surface (Figure 1A; Reflector 176) from the optical surface (see Figure 1A and Page 12, Line 23 through Page 13, Line 4).
Regarding Claim 2, Cheng teaches the limitations of claim 1 as detailed above.
Cheng further teaches the optical surface (Figure 1A; Curved Surface of Lenses 171) is configured of a lens surface of each of a plurality of lenses (Figure 1A; Lenses 171) arranged two-dimensionally (see Figure 1A and Page 12 Lines 22-23), and 
the reflective surface (Figure 1A; Reflector 176) reflects the light beam converged by each of the plurality of lenses toward the lens surface of each of the plurality of lenses (see Figure 1A Page 10 Lines 22-25; wherein it is disclosed that input light is focused to the reflector which outputs the reflected light back through the lens to spatially homogenize the light intensity).
Regarding Claim 3, Cheng teaches the limitations of claim 2 as detailed above.
Cheng further teaches the reflective surface (Figure 1A; Reflector 176) is arranged so as to position a focal plane of each of the plurality of lenses in a vicinity of each surface of the plurality of lenses (see Figure 1A and Page 10 Lines 22-25).
Regarding Claim 4, Cheng teaches the limitations of claim 1 as detailed above.
Cheng further teaches the optical surface (Figure 1A; Curved Surface of Lenses 171) and the reflective surface (Figure 1A; Reflector 176) are arranged to face each other (see Figure 1A).
Regarding Claim 5, Cheng teaches the limitations of claim 1 as detailed above.
Cheng further teaches the optical surface (Figure 1A; Curved Surface of Lenses 171) and the reflective surface (Figure 1A; Reflector 176) are integrally formed (see Figure 1A).
Regarding Claim 6, Cheng teaches the limitations of claim 1 as detailed above.
Cheng further teaches a collimating optical system (Figure 1A; First Lens Element 110, Second Lens Element 120 and Third Lens 125) for converting the light emitted from the emitting section (Figure 1A; Light Sources 140, 150 and 160) into collimated light and guiding the collimated light into the optical surface (see Figure 1A).
Regarding Claim 7, Cheng teaches the limitations of claim 1 as detailed above.
Cheng further teaches an image display element (Figure 1A; SLM 180); and
an illumination optical system (Figure 1A; PBS 130) that guides the plurality of light beams emitted from the optical component (Figure 1A; Lenses 171, Fly Eye Array 172, First Major Surface 173, Substrate 174, Second Major Surface 175 and Reflector 176) to the image display surface of the image display element (see Figure 1A; Page 14, Lines 7-14).
Regarding Claim 8, Cheng teaches the limitations of claim 7 as detailed above.
Cheng further teaches the illumination optical system (Figure 1A; PBS 130) superimposes the plurality of the light beams emitted from the optical component (Figure 1A; Lenses 171, Fly Eye Array 172, First Major Surface 173, Substrate 174, Second Major Surface 175 and Reflector 176) on the image display surface (see Figure 1A).
Regarding Claim 9, Cheng teaches the limitations of claim 1 as detailed above.
Cheng further teaches the reflective surface (Figure 1A; Reflector 176) has a plurality of reflective areas that reflect each of the plurality of light beams (see Figure 1A and Page 13 Line 31 through Page 14 Line 2; wherein it is depicted that light rays are focused on and reflected from various areas on the surface of reflector 176).
Regarding Claim 10, Cheng teaches the limitations of claim 9 as detailed above.
Cheng further teaches the plurality of reflective areas has the same shape each other (see Figure 1A; wherein the planar surface of reflector 176 is inherently comprised of a plurality of smaller planar areas upon the reflective surface).
Regarding Claim 11, Cheng teaches the limitations of claim 9 as detailed above.
Cheng further teaches each of the plurality of reflective areas has a planar shape (see Figure 1A; wherein the planar surface of reflector 176 is inherently comprised of a plurality of smaller planar areas upon the reflective surface).
Regarding Claim 12, Cheng teaches the limitations of claim 9 as detailed above.
Cheng further teaches the light source section (Figure 1A; Light Sources 140, 150 and 160) has a plurality of light sources (Figure 1A; Light Sources 140, 150 and 160) arranged at different position from each other (see Figure 1A), and 
each of the plurality of reflective areas has a shape corresponding to a positional relationship of the plurality of light sources (see Figure 1A; where there are inherently smaller areas of reflector 176 which correspond to the positional relationship of light sources 140, 150 and 160 in order to facilitate the illumination thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (WO/2014/093085) as applied to claims 1 and 12, in view of Akiyama (US 2009/0207488).
Regarding Claim 13, Cheng teaches the limitations of claim 12 as detailed above.
Cheng does not expressly disclose that each of the plurality of reflective areas has a planar portion in a planar shape formed in a center of the reflective area, and a tapered surface portion extending obliquely from the center of the reflective area to a peripheral edge.
Akiyama discloses an image display apparatus (Figure 1), comprising: 
a light source section (see Paragraph [0033]; wherein a light source section is inherently required in order to produce projection light); and 
one or more optical components (Figure 2; Screen 10) that include an optical surface (Figure 2; Contour CN) for dividing light (Figure 2; Projection Light PL) emitted from the light source into a plurality of light beams to be converged (see Figure 2 and Paragraph [0035]; wherein it is disclosed that each of the cylindrical lenses CL receives and focuses the projection light PL coming through the projection lens PO) and a reflective surface (Figure 2; Reflective Surfaces RS) for reflecting the plurality of light beams converged by the optical surface (see Paragraph [0036]; wherein it is disclosed that the projection light PL focused by the corresponding cylindrical lens CL and oriented diagonally upward is incident on the reflection surface RS and is reflected), and emit the plurality of light beams reflected by the reflective surface (Figure 2; Reflective Surfaces RS) from the optical surface (see Figure 2); wherein
the reflective surface (Figures 2 and 4A-4C; Reflective Surfaces RS) has a plurality of reflective areas that reflect each of the plurality of light beams (see Figures 2 and 4A-4C); wherein
each of the plurality of reflective areas has a planar portion in a planar shape formed in a center of the reflective area (see Figures 4A-4C; wherein it can be seen that there is a planar portion between scattering surface RS and side surface SS), and a tapered surface portion (Figures 4A-4C; Bottom Surface FS) extending obliquely from the center of the reflective area to a peripheral edge (see Figure 4A and Paragraph [0036]; wherein each of the grooves GT is defined by the side surface SS and a bottom surface FS formed obliquely).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the image display apparatus of Cheng such that each of the plurality of reflective areas has a planar portion in a planar shape formed in a center of the reflective area, and a tapered surface portion extending obliquely from the center of the reflective area to a peripheral edge, as taught by Akiyama, because doing so would make it possible to increase the effect of guiding the projection light in the forward direction and converting the projection light into uniformly divergent light (see Akiyama Paragraph [0036]).
Regarding Claim 14, Cheng teaches the limitations of claim 1 as detailed above.
Cheng further discloses the light source section (Figure 1A; Light Sources 140, 150 and 160) has a plurality of light sources (Figure 1A; Light Sources 140, 150 and 160) arranged at different positions from each other (see Figure 1A).
Cheng does not expressly disclose that the optical components are arranged so as to have different angles from each other corresponding to the positions of the plurality of light sources and have a plurality of reflective surfaces, each of which reflects the plurality of light beams emitted from the corresponding light source of the plurality of light sources and converged by the optical surface.
Akiyama discloses an image display apparatus (Figure 1), comprising: 
a light source section (see Paragraph [0033]; wherein a light source section is inherently required in order to produce projection light); and 
one or more optical components (Figure 2; Screen 10) that include an optical surface (Figure 2; Contour CN) for dividing light (Figure 2; Projection Light PL) emitted from the light source into a plurality of light beams to be converged (see Figure 2 and Paragraph [0035]; wherein it is disclosed that each of the cylindrical lenses CL receives and focuses the projection light PL coming through the projection lens PO) and a reflective surface (Figure 2; Reflective Surfaces RS) for reflecting the plurality of light beams converged by the optical surface (see Paragraph [0036]; wherein it is disclosed that the projection light PL focused by the corresponding cylindrical lens CL and oriented diagonally upward is incident on the reflection surface RS and is reflected), and emit the plurality of light beams reflected by the reflective surface (Figure 2; Reflective Surfaces RS) from the optical surface (see Figure 2); wherein
the optical components (Figure 2; Screen 10) are arranged so as to have different angles from each other and have a plurality of reflective surfaces (see Figure 2 wherein the reflective surfaces RS of scattering portions 4 have the claimed differing angles), each of which reflects the plurality of light beams and converged by the optical surface (see Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the image display apparatus of Cheng such that the optical components are arranged so as to have different angles from each other and have a plurality of reflective surfaces, each of which reflects the plurality of light beams and converged by the optical surface, as taught by Akiyama, wherein upon combination the optical components would be arranged so as to have different angles from each other corresponding to the positions of the plurality of light sources and each would reflect the plurality of light beams emitted from the corresponding light source of the plurality of light sources and converged by the optical surface, because doing so would make it possible to increase the effect of guiding the projection light in the forward direction and converting the projection light into uniformly divergent light (see Akiyama Paragraph [0036]).
Regarding Claim 15, Cheng teaches the limitations of claim 1 as detailed above.
Cheng further teaches a beamsplitter (Figure 1A; PBS 130) that splits the light emitted from the light source section (see Figure 1A; wherein the light emitted from light sources 140, 150 and 160 is split by PBS 130), emits the light to the one or more optical components (see Figure 1A; wherein the PBS emits the light to Lenses 171, Fly Eye Array 172, First Major Surface 173, Substrate 174, Second Major Surface 175 and Reflector 176), and combines the plurality of light beams emitted from the one or more optical components (see Figure 1A).
Cheng does not expressly disclose that the one or more optical components include first and second optical components. 
Akiyama discloses an image display apparatus (Figure 1), comprising: 
a light source section (see Paragraph [0033]; wherein a light source section is inherently required in order to produce projection light); and 
one or more optical components (Figure 2; Screen 10) that include an optical surface (Figure 2; Contour CN) for dividing light (Figure 2; Projection Light PL) emitted from the light source into a plurality of light beams to be converged (see Figure 2 and Paragraph [0035]; wherein it is disclosed that each of the cylindrical lenses CL receives and focuses the projection light PL coming through the projection lens PO) and a reflective surface (Figure 2; Reflective Surfaces RS) for reflecting the plurality of light beams converged by the optical surface (see Paragraph [0036]; wherein it is disclosed that the projection light PL focused by the corresponding cylindrical lens CL and oriented diagonally upward is incident on the reflection surface RS and is reflected), and emit the plurality of light beams reflected by the reflective surface (Figure 2; Reflective Surfaces RS) from the optical surface (see Figure 2); wherein 
the one or more optical components (Figure 2; Screen 10) include first and second optical components (see Figure 2; wherein scattering portions 4 represent the first and second optical components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical component of Cheng by adding a first and second optical component thereunto, as taught by Akiyama, because doing so would make it possible to increase the effect of guiding the projection light in the forward direction and converting the projection light into uniformly divergent light (see Akiyama Paragraph [0036]). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882